The opinion of the court was delivered by
Lowrie, C. J. —
The general road law has one form of proceeding for public and for private roads, and when it was altered for Chester and Lancaster counties, by the special law of 28th April 1857, the same alteration, as it seems to us, was made for both kinds of roads.
This special law does not change the general law, except so far as it is inconsistent with it, and so far as change becomes necessary in order to adapt the new to the old, of which it is made a part. This adaptation is a very simple process, so far as is necessary for the present case; for the principal alteration, apart from the substitution of three for six viewers, is that which requires that the viewers for the road shall also report the damages which the opening of it will occasion.
Hence it arises very naturally that objections, either to the road itself, or to the damages found, may be a ground of review or re-review. It appears to us, therefore, that it was not improper in the court to grant a view under the Act of 1857 for a private road, and reviews on account of objections to the damages.
Order affirmed at the costs of the plaintiff in error, and record remitted.